Citation Nr: 1231035	
Decision Date: 09/11/12    Archive Date: 09/19/12

DOCKET NO.  09-38 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for hypertension, as secondary to service-connected disability, and if so, whether the reopened claim should be granted.
	
2.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for heart disease, as secondary to service-connected disability, and if so, whether the reopened claim should be granted.

3.  Entitlement to service connection for kidney failure, as secondary to service-connected disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

A. Michel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1956 to November 1956.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 

The issue of entitlement to service connection for hypertension, heart disease, and kidney failure are addressed in the Remand that follows the Order section of this decision. 


FINDINGS OF FACT

1.  Service connection for hypertension and heart disease, secondary to bladder condition, was denied in a December 2001 rating decision that was not appealed. 

2.  Evidence received since the December 2001 rating decision includes evidence that is not cumulative or redundant of the evidence previously of record and is sufficient, when considered by itself or with previous evidence of record, to raise a reasonable possibility of substantiating the claims.


CONCLUSIONS OF LAW

1.  As new and material evidence has been received since the December 2001 decision, the criteria for reopening the claim for service connection for hypertension are met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011). 

2.  As new and material evidence has been received since the December 2001 decision, the criteria for reopening the claim for service connection for heart disease are met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Criteria

Generally, a claim that has been denied in an unappealed Board or rating decision may not thereafter be reopened and allowed.  38 C.F.R. §§ 20.1100, 20.1103.  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

Analysis

The RO reopened the Veteran's claims for service connection for hypertension and heart disease in the rating decision on appeal.  Regardless of the RO's actions, given the previous unappealed denials of the claims on appeal, the Board has a legal duty under 38 U.S.C.A. §§ 5108, 7104 (West 2002) to address the question of whether new and material evidence has been received to reopen the claims for service connection.  This matter goes to the Board's jurisdiction to reach the underlying claims and adjudicate the claims on a de novo basis.  See Barnett v. Brown, 83 F. 3d 1380, 1383 (Fed. Cir. 1996). 

Review of the files shows the RO denied service connection for hypertension and heart disease in December 2001 based on its determination that the evidence received failed to establish any relationship between hypertension and heart disease and any disease or injury during military service; the Veteran did not have any service connected disabilities to warrant a finding of secondary service connection; service connection for a bladder condition had not been established.  The December 2001 decision was not appealed. 

The evidence received since the December 2001 decision includes, in pertinent part, a VA examination in April 2003 in which the examiner generally opined that the Veteran's bladder disorder could have first manifested during active duty; therefore, the RO granted entitlement to service connection for urethral stricture with contracture of bladder neck and cystitis in August 2003.   

The April 2003 VA examiner's opinion and subsequent RO grant of entitlement to service connection for a bladder disorder are elements not present in December 2001; this evidence is sufficient to reopen the previously-denied claims.  The foregoing evidence is not cumulative or redundant of the evidence previously of record and relates to an unestablished fact necessary to substantiate the claims.  Therefore, this evidence is new and material, and reopening of the claims is in order.  Shade v. Shinseki, No. 08-3548 (U.S. Vet. App. Nov. 2, 2010). 


ORDER

The Board having determined that new and material evidence has been presented, reopening of the claim for service connection for hypertension, as secondary to service-connected disability, is granted. 

The Board having determined that new and material evidence has been presented, reopening of the claim for service connection for heart disease, as secondary to service-connected disability, is granted. 


REMAND

The Board is of the opinion that additional development is required before the Veteran's claims are decided. 

The Veteran contends that hypertension, heart disease, and kidney failure are related to his service-connected urethral stricture with contracture of bladder neck and cystitis (bladder condition).

The Veteran was afforded VA examinations for his hypertension, heart, and kidneys by physician's assistants (PA-Cs) in February and April 2008.  The PA-Cs diagnosed hypertension; coronary artery disease/congestive heart failure; and chronic renal failure.  The PA-Cs opined that hypertension and coronary artery disease/congestive heart failure were not at least as likely as not due to the Veteran's service-connected urethral stricture and that it was less likely as not that the Veteran's chronic renal failure was due to his service-connected disorder as he had a history of poorly controlled hypertension and had been diagnosed with diabetic nephropathy and renal sclerosis, a complication of severe hypertension.  A physician did not review or sign the February or April 2008 examination reports. 

According to M21-1MR, Part III, Subpart IV, Chapter 3, Section D 18(a), an examination report must be reviewed and signed by a medical doctor when an examination has been conducted by a physician assistant or nurse practitioner.  A medical professional is not competent to offer an opinion as to matters outside the scope of his experience.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  A physician is an authorized practitioner of medicine, while a PA-C has been trained and certified to perform certain of a physician's duties, "all under the responsible supervision of a licensed physician."  Dorland's Illustrated Medical Dictionary 1434 (30th ed. 2003).

Moreover, the Board finds that the opinions regarding the Veteran's hypertension and coronary artery disease/congestive heart failure are inadequate for adjudication purposes as they are conclusory.  

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions: 

1.  The RO or the AMC should arrange for the Veteran's claims folders to be reviewed by VA physician(s) to determine the etiology of the Veteran's hypertension, heart disease, and kidney failure.  Additional examination of the Veteran should only be performed if deemed necessary by the physician(s) providing the opinions. 

Based upon the review of the Veteran's pertinent history, the physician(s) should provide an opinion as to whether it is at least as likely as not (a 50 percent or better probability) that the Veteran's hypertension, heart disease, or kidney failure are etiologically related to his active service, or were caused, or permanently worsened, or aggravated by service-connected urethral stricture with contracture of bladder neck and cystitis.  The physician(s) should respond in the affirmative or negative to these questions. 

In addition, the physician(s) must provide a complete rationale for all opinions expressed.

2.  The RO or the AMC should also undertake any other development it determines to be warranted. 

3.  Then, the RO or the AMC should readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond before the claims files are returned to the Board for further appellate action if otherwise in order. 

By this remand the Board intimates no opinion as to any final outcome warranted.

The appellant need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


